Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the preliminary amendment filed on 6/14/2019.

Claim Rejections – 35 USC 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 12 is rejected under 35 U.S.C. 101 because the claimed “machine code of a predetermined function” is drawn to software. Although claim 12 discloses that the code comprises instructions executable by a microprocessor, the microprocessor, itself, is not being claimed. It is well known in the art that code comprising instructions and a function are strictly software-implemented and are unable to be implemented as physical structure. Par [0100], lines 1-5 and par [0103] of the applicant’s specification also disclose that the claimed “polymorphic machine code” may be created using a code generator, which also further renders the claimed machine code as being software-implemented.      

Claim Rejections – 35 USC 112
4.	The following is a quotation of 35 U.S.C. 112(b):


5.	Claims 1-11 and 13-15 are rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
As per claim 1: the claim language calls for a) a method for executing a polymorphic machine code and a b) a microprocessor for performing each claimed limitation proceeding the preamble of the claim. As the claim includes a structural element/machine (i.e., “wherein the microprocessor…”) and a process (i.e., method), it is unclear what statutory class the claim falls into. Thus, the claim is indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011); See also Ex parte Lozano (Appeal 2009-012018). It is unclear if the claimed language is drawn to a method or microprocessor utilized to perform the claimed steps of claims 1-3 and 6-8.
Claims 2-11 are dependent upon claim 1 and also rejected under 35 USC 112(b) using the same rationale in which claim 1 has been rejected.
As per claim 13: the claim calls for “an information recording medium” comprising an executable polymorphic machine code compliant with claim 12. It is unclear if the claim is dependent upon claim 12 or drawn a separate medium comprising similar polymorphic machine code, claimed within claims 12. 
Regarding claim 14, the phrase "electronic apparatus capable of" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 is dependent upon claim 14 and is also rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210309